DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 5/20/2022.
Applicant's election with traverse of Group I, claims 1-15, in the reply is acknowledged.  The traversal is on the ground(s) that Claim 16 includes substantially all the structural limitations of independent claim 1 and as a result, Applicants assert that all claims 1-20 would most efficiently be searched and examined together and there is no undue burden in doing so.  This is not found persuasive because the distinctions between the groups discussed in the restriction are still valid and there is a search burden due to the distinct classification and potential for divergent prosecution between method steps and apparatus structures.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the projected structure configured to support a first side of a rotor blade of the rotor in cooperation with a second projected structure of the disc assembly supporting a second side of the rotor blade”. It is unclear whether “a second projected structure” is being positively recited as part of the invention since it is introduced in a functionally use recitation of the projected structure.
Claim 7 recites the limitation "the first projected structure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first projected structure".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-15 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Waldman (PGPub 2017/0022827).
Re Claim 1, as best understood, Waldman discloses a method of manufacturing a rotor for a turbomachine comprising: providing a lug 14 with a lug body and an interface material 127/129 disposed on the lug body; and friction welding the lug to a hub member 122 via the interface material to define a projected structure for an outer radial area of a disc assembly of the rotor (para. 24-26), the projected structure [configured to support a first side of a rotor blade of the rotor in cooperation with a second projected structure of the disc assembly supporting a second side of the rotor blade] (Fig. 2-11), the lug body and the hub member made from different materials (para. 26-27). 	Note that the functional limitations of “the projected structure” (in brackets above) have been given little patentable weight since the claim must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477- 78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing the claimed function(s).
Re Claim 2-3, Waldman discloses providing the lug includes solid-state bonding the interface material to the lug body, providing the lug includes diffusion bonding the interface material to the lug body (para. 35; claim 8).
Re Claim 4, Waldman discloses the interface material plastically deforms during the friction welding, and wherein the lug body remains plastically undeformed during the friction welding (para. 44-47).
Re Claim 5, Waldman discloses the interface material is made of the same material as the hub member (para. 35, 41).
Re Claim 6, Waldman discloses shaping at least one of the lug and the hub member after friction welding the lug to the hub member (para. 44-49).
Re Claim 7, as best understood, Waldman discloses the first projected structure defines a radial direction; wherein shaping includes shaping the lug body to include a projection (adjacent to 157 in Fig. 6A) that projects in a tangential direction, the projection being spaced apart at a distance in the radial direction from the hub member (Fig. 6A; para. 46-48).
Re Claim 8, Waldman discloses shaping includes shaping the projection and the hub member to define at least part of a rounded lobe 128 (Fig. 6A; para. 46-48).
Re Claim 9, Waldman discloses the lobe includes a slot bottom surface 138; wherein the projection is spaced apart radially from the slot bottom surface; and wherein friction welding includes forming a weld joint 126 radially between the slot bottom surface and the projection (Fig. 6A; para. 32, 35, 46-48).
Re Claim 10, Waldman discloses removably attaching the rotor blade to the disc assembly (para. 45).
Re Claim 12, Waldman discloses the lug body is made from a first alloy; and wherein the hub member is made from a second alloy different from the first alloy (para. 26).
Re Claim 13, Waldman discloses the lug body is made of a nickel-based super alloy (para. 37; claim 16); and wherein the hub member is made of a powder metal material (para. 33).
Re Claim 14, Waldman discloses determining a radial position of a weld joint for friction welding the lug to the hub member; and wherein friction welding the lug to the hub member includes forming the weld joint approximately at the determined radial position (para. 28-29).
Re Claim 15, Waldman discloses performing a stress analysis for the first projected structure; and wherein determining the radial position includes determining the radial position of the weld joint according to the stress analysis (para. 28-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldman in view of Schneefeld (PGPub 2011/0129347).
Re Claim 11, Waldman discloses the lug body comprises a single-crystal material structure (para. 41); but is silent to the hub member comprises a poly-crystalline material structure. However, Schneefeld teaches a hub member 10 for a rotor disc comprises a poly-crystalline material structure (para. 20). It would be obvious to utilize a poly-crystalline material, as taught by Schneefeld, for the purpose of enabling high resistance against creep and thermal fatigue (para. 25-26) and to utilize a strong material and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726